 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 SHARA FERRIS, INDIVIDUALLY, AND AS
 MOTHER AND NEXT FRIEND TO O.F.,

                        Plaintiffs,                      ORDER

            - against –                            20 Civ. 6021 (NRB)

 DONNA DARRELL, POUND HOUNDS RES-Q,
 and ANIMAL CARE CENTERS OF NEW YORK
 CITY,

                      Defendants.
 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      WHEREAS one of the plaintiffs in this case is a minor child;

and

      WHEREAS the parties have reached proposed settlements that

resolve all claims with respect to the minor child; and

      WHEREAS the parties have petitioned for Court approval of the

proposed settlements according to infant compromise procedures set

forth in Southern District of New York Local Civil Rule 83.2 (ECF

Nos. 93 and 94); and

      WHEREAS, upon reviewing the petitions and photographs of the

minor child’s injuries submitted for in camera inspection, the

settlements appear to be in the minor child’s best interest and

good cause is shown to approve those settlements; and

      WHEREAS,   upon   the   Court’s   approval    of   the     proposed

settlements, plaintiff Shara Ferris has agreed to release all
remaining claims, including her individual claims, in the case

(ECF No. 95); it is hereby

     ORDERED that the $2,500 settlement between plaintiffs and

Animal Care Centers of New York City is approved (ECF No. 93); and

it is further

     ORDERED that the $40,000 settlement between plaintiffs and

Pound Hounds Res-Q and Donna Darrell is approved (ECF No. 94); and

it is further

     ORDERED that plaintiff’s counsel is entitled to a reasonable

fee of $14,166.66, consistent with the fee agreements executed by

the plaintiffs, and $6,320.30 in costs, for a total of $20,486.96.

     As all claims in this case have been resolved, the Clerk of

Court is respectfully directed to terminate the case.


DATED:    New York, New York
          July 12, 2021

                               ________________________________
                                     NAOMI REICE BUCHWALD
                                 UNITED STATES DISTRICT JUDGE
